Action to recover damages for personal injuries claimed to have been sustained by plaintiff as a result of a fall upon a defective sidewalk in front of the defendant’s place *750of business but within the property line. Judgment of the City Court of the City of White Plains in favor of the plaintiff affirmed, with costs. No opinion. Hagarty, Johnston, Taylor and Close, JJ., concur; Lazansky, P. J., dissents and votes to reverse and order a new trial on the following grounds: The strip of two feet one and one-quarter inches had been used by the public for over twenty years. The only proof that defendant lessee had assumed any control over the strip was its repair of the defect in the strip subsequent to the time of the accident. This was done after defendant had been notified by a city official to make the repairs. The repairs were not made voluntarily. Under all the circumstances a finding of control was against the weight of the evidence.